Citation Nr: 1027959	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1965.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus. The Veteran 
disagreed and perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  In order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). For VA 
compensation purposes, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The format of 
pure tone audiometry must be in a format that is compatible with 
VA guidelines. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

The Veteran has been diagnosed with bilateral mild to severe 
sensorineural hearing loss by a VA audiologist, and his DD 214 
establishes that he was a jet mechanic during service and the RO 
acquiesced that he was exposed to jet engine noise during 
service.  It appears, therefore, that the crux of the claims is 
whether the evidence supports finding of a causal relationship 
between his current disability and the exposure to noise during 
service.

The Board notes that the VA audiologist's opinion expressed in a 
May 2008 addendum to the Veteran's VA treatment records is 
dependent upon the credibility assessment the examiner made 
regarding the Veteran's statements and the evidence submitted 
refuting the examiner's earlier finding that the Veteran had been 
exposed to excessive noise after service.  Specifically, the 
examiner based his opinion of September 2007, in part, on the 
assessment that the Veteran had been exposed to excessive noise 
after service in his civilian job as a mechanic with TWA 
Airlines.  In response, the Veteran submitted a statement and the 
statements of TWA co-workers G.R. and R.W. stating that the 
Veteran worked in an area without excessive noise after service.  
After acknowledging the statements in the May 2008 addendum, the 
examiner opined "it does not seem likely he [the Veteran] had 
more noise exposure in his 4 years of active service as a jet 
engine mechanic than he did in his 32 years as a "mechanic" 
working at T.W.A.;" presuming that the Veteran was exposed to 
noise when he worked at TWA.  The examiner further concluded that 
the Veteran's hearing loss "is no worse than due to normal 
aging."  

The examiner's assessment necessarily discounts the veracity of 
the statements of the Veteran and his co-workers; the examiner 
clearly did not believe the Veteran was not exposed to noise at 
TWA even though there is no evidence of record that the Veteran 
was exposed to noise at TWA.  The Board observes that the 
examiner is not a fact-finder in the adjudication of VA claims, 
but rather is a medical specialist who is charged to provide 
assessment of the medical nature of a veteran's audiological 
condition and to provide opinions regarding the most likely 
etiology of a Veteran's hearing disorder.  The plausibility of 
the examiner's opinion is tainted by the witness credibility 
assessment.

Moreover, the examiner's opinion essentially states that normal 
aging necessarily results in bilateral mild to severe 
sensorineural hearing loss.  There is nothing in the record or in 
the examiner's report that justifies or lends credence to that 
opinion.  The Board is certainly cognizant of issues of hearing 
loss in an aging veteran population, but it is also cognizant of 
the fact that many veterans of more advanced age do not manifest 
hearing loss of a degree detected by the audiological tests in 
this Veteran's VA claims folder.  The examiner's medical 
determination that presumes the Veteran's hearing loss is 
"normal" is without support of the medical evidence that would 
be necessary if it is to be acceptable and, indeed, useful in 
adjudicating this claim.

The Board observes that the VA examiner is an audiologist and as 
such is presumed to have expertise in the field of hearing loss.  
The presumption of competence, however, does not extend to a 
presumption that the examiner is best equipped to assess 
credibility of witness statements unless the examiner uses 
medical evidence to refute such statements.  Here, the examiner's 
assessment of credibility is based on an assumption that the 
Veteran was exposed to noise after service and the opinion that 
the hearing loss is normal is not based on any evidence of record 
or reference to any medical evidence.  The result is that the 
Board lacks confidence in the opinion and cannot adequately 
assess the issue of a medical nexus between the Veteran's current 
hearing loss and his exposure to excessive noise during service.

The record also includes the April 2007 audiological test results 
reported by A.H., M.S.  The results are not interpreted in the 
format approved by VA and, accordingly, are not probative 
regarding the degree of hearing loss.  Further, A.H.'s report 
does not appear to express an opinion regarding the likely 
etiology of the Veteran's hearing loss.  Thus, the record is 
insufficient to support adjudication of the third element of 
service connection.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran notice that 
he can provide evidence of the nature of his 
work environment at TWA, including, but not 
limited to, an explanation of what he did for 
TWA and why he was not exposed to excessive 
noise at TWA.  Any response shall be 
associated with the Veteran's VA claims 
folder.

2.  VBA shall provide the Veteran's VA claims 
folder to a VA audiologist other than C.C., 
the examining audiologist who provided 
September 2007 VA report and the May 2008 
addendum to that report.  The new examiner 
shall review the Veteran's VA claims folder 
and provide an opinion which addresses 
whether it is as likely as not that the 
Veteran's bilateral mild to severe 
sensorineural hearing loss was incurred in or 
aggravated by exposure to excessive noise 
during active duty service.  The examiner 
shall provide the reasons underlying the 
opinion.  The examiner shall address the 
following in the discussion underlying any 
opinion:

(a)  the time period between active duty 
service and the assessment of the Veteran's 
hearing loss; and,

(b)  a brief description of the nature of 
sensorineural hearing loss and the relation 
of sensorineural hearing loss to exposure to 
excessive noise; and,

(c)  a discussion of any relation or the lack 
of any relation between exposure to excessive 
noise and the development of sensorineural 
hearing loss many decades after such exposure 
to excessive noise; and,

(d) the nature and degree of the aging 
process on sensorineural hearing loss and the 
potential for aggravation of such hearing 
loss due to exposure to excessive noise many 
years before.

The examiner shall also provide an opinion 
whether it is as likely as not that the 
Veteran's tinnitus is due to or was 
aggravated by exposure to excessive noise 
during active duty service.

If the examiner determines that the requested 
opinion requires further examination of the 
Veteran, such examination shall be 
accomplished.  If the examiner is unable to 
provide a requested opinion without resort to 
mere speculation, the examiner shall provide 
an explanation why such is the case.  The 
examiner's written opinion shall be 
associated with the Veteran's VA claims 
folder.

3.  Following completion of the foregoing, 
VBA shall readjudicate the Veteran's claims 
for service connection for bilateral hearing 
loss and tinnitus.  If the benefits sought on 
appeal remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


